DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
It is noted that the parent applications 15/689709 and 16/595731 do not provide support for the structure of “a humidifier” as claimed.  Therefore, the effective filing date of the claims has been determined to be 10/8/2019.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-10, 12-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (US 2008/0031485) in view of Foreign Patent Document Citation #1 from the IDS received 15 July 2020 (CN 103111211 in reliance upon the English-language machine translation; hereinafter “Citation #1”) and Jiang et al. (“Effect of Humidity on Sporicidal Activity of Iodine Vapor on Bacillus thuringiensis;” hereinafter “Jiang”).
In regard to claims 1-2, 9-10, and 17-18, Wen discloses a system (sanitizing assembly 10) capable of disinfecting a surface of an object (such as mail) comprising an enclosure (chamber 19) for receiving and housing the object which can have an open side (the enclosure “has walls which allow an operator insert articles 22”; see [0017]) which allows the chamber to be placed over (i.e. around) the surface of the object, the enclosure receiving iodine-laden gas (halogen gas such as iodine; see col. 2, lines 40-45) from a gas source 44 connected to spigots 26 (analogous to the claimed “nozzles), such that the iodine-laden gas interacts with microbes contained on the surface of the object housed within the enclosure.  See figures 1-4 and paragraphs [0011]-[0013] and [0017].
Wen is silent in regard to a carrier gas generation means, a humidifier and a chamber including an iodine source.
Citation #1 discloses a device for creating and distributing an iodine-laden gas comprising a chamber (iodine cell 13) including an iodine source (iodine from hopper 8); a carrier gas generation means (air compressor 25 and gas cylinder 24), which generates a carrier gas comprised of air for introduction into and through the chamber including the iodine source, such that an iodine-laden gas exits the chamber; and a heater (first and second water baths 19 and 20) which is capable of raising the temperature of the carrier gas.  Citation #1 discloses that the disclosed invention is applicable to other chemical arts which require continuous production of iodine (see abstract). See paragraphs [0004]-[0008] and [0027]-[0030] and figures 1-2.
Jiang discloses that a 90% relative humidity can increase the bactericidal effectiveness of iodine vapor over use at a low relative humidity.  See the abstract.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the structure of Citation #1 for creating an iodine-laden gas flow with the structure of Wen for the purpose of creating a gas flow comprising iodine such that a sanitizing effect is delivered to the objects in the enclosure. It would have further been obvious to one of ordinary skill in the art to have included a humidifier for increasing a relative humidity of the carrier gas based on the teachings of Jiang with the above combination for the purpose of increasing the decontamination effectiveness of the iodine vapor by increasing the humidity of the carrier gas. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
In regard to claims 4-5, 12-13, and 20-21, it is noted that Jiang teaches that 90% relative humidity provided significant sporicidal activity for the iodine vapor.  See the abstract.  Therefore, it would have been obvious to one of ordinary skill in the art to have operated the above combined system in a manner in which the carrier gas has a relative humidity of 90%.  The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).
In regard to claims 6-8, 14-16 and 22-24, Jiang does not disclose a preference to the placement of a humidifier relative to an iodine source.  In fact, Jiang discloses that the humidity can be delivered to a treatment area via a separate flow path than the iodine gas.  See Figure 2.
Therefore, it is viewed that it would have been within the ambit of one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the relative arrangement of the humidifier and the iodine source, whether the devices are upstream, downstream or integrated relative to one another, without producing any new or unexpected results.  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,471,166. Although the claim at issue is not identical, it is not patentably distinct from the other because the patented claim wholly encapsulates the claimed subject matter of the application. The instant claim recites the same structure as recited in the patent but with the additional element of “a humidifier.”
Claims 11 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,646,608. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims wholly encapsulate the claimed subject matter of the application. The instant claims recites the same structure as recited in the patent but with the additional element of “a humidifier.”
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,471,166 in view of Jiang. The patented claims wholly encapsulate the claimed subject matter of the application but are silent in regard to the additional element of “a humidifier.”  Jiang, as noted above, teaches that humidity increases the effectiveness of iodine vapor and would motivate one of ordinary skill in the art to have included a humidifier in the same manner as described in the above prior art rejection.
Claims 9-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 8-9 of U.S. Patent No. 10,646,608 in view of Jiang. The patented claims wholly encapsulate the claimed subject matter of the application but are silent in regard to the additional element of “a humidifier.”  Jiang, as noted above, teaches that humidity increases the effectiveness of iodine vapor and would motivate one of ordinary skill in the art to have included a humidifier in the same manner as described in the above prior art rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774